     Case 2:20-cv-01220-KJD-BNW Document 7 Filed 04/07/21 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   JEFFREY A. COGAN, et al.,                             Case No. 2:20-cv-01220-KJD-BNW
 8                                            Plaintiff,                      ORDER
 9          v.
10   ARNALDO TRABUCCO,
11                                          Defendant.
12          Plaintiffs’ Complaint (#1) was filed on June 28, 2020. On October 5, 2020, the Clerk of
13   the Court notified Plaintiffs that proof of service of the summons and complaint within the
14   allowed time was due no later than November 4, 2020. On October 26, 2020, Plaintiffs file a
15   motion for extension of time and for permission to serve Defendant by publication. On
16   December 7, 2020, the magistrate judge denied Plaintiffs’ motion to serve by publication.
17   However, the judge did extend the time to effect service for sixty (60) days. Service of the
18   summons and complaint was due to be made no later than February 7, 2021. Since that order,
19   Plaintiffs have taken no action of record. Accordingly, the Court orders Plaintiffs to file proof of
20   service of the summons and complaint no later than twenty-one (21) days from the entry of this
21   order. Failure to file proof that summons and complaint were served within the allotted time, or
22   failure to respond, will result in this action being dismissed without prejudice.
23   IT IS SO ORDERED.
24          DATED this 7th day of April 2021.
25
26                                                                 ______________________________
                                                                   The Honorable Kent J. Dawson
27                                                                  United States District Judge
28
